Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Fan discloses a circuit that amplifies a multichannel signals and then filter the amplified signals; Fan also discloses a data acquisition device, however, Fan fails to teach a first channel coupled to the sensor for processing the sensor signals, a first amplifier coupled to the sensor for amplifying the sensor signals, a second channel coupled to the first amplifier for processing the sensor signals after amplification by the first amplifier, a digital signal processor processes output signals from the first channel and the second channel, a digital signal processor output for outputting digital data signals representing the sensor signals detected during an observation period, a peak threshold filter that identifies a selected channel that has a highest signal amplitude that is below a predetermined Peak Threshold amplitude from the first channel and the second channel, the digital data output signals processed by the digital signal processor only include the amplified signals from the selected channel, and a digital data acquisition block for storing the digital data output signals from the digital signal processor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845